nA & Ww WN

oOo wo as DN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

Case 2:20-cv-02302-KJD-EJY Document 3 Filed 04/07/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

* * OK
AMERICAN EUROPEAN INSURANCE Case No. 2:20-cv-02302-KJD-EJY
COMPANY,
ORDER
Plaintiff,
V.

JOSUE IGNACIO FLORES-COVARRUBIAS,

Defendant.

 

 

Plaintiffs Complaint (#1) was filed December 18, 2020. Federal Rule of Civil Procedure
4(m) requires service of summons and complaint to be made upon a defendant ninety (90) days
after the filing of the complaint. The 90-day time period for effecting service of the summons
and complaint upon Defendant expired March 18, 2021. However, Plaintiff has not yet filed
proof of service, or taken any action of record since the complaint was filed.

Accordingly, IT IS HEREBY ORDERED that Plaintiff shall have up to and including
April 29, 2021 to file proof of service of the summons and complaint within the allowed time. If
Plaintiffs fail to respond or to file proof of service, the Court will dismiss the complaint without

prejudice in accordance with Federal Rule of Civil Procedure 4(m).

Kent J. Dawson
United States District Judge

DATED this 7th day of April 2021.

 
